FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                      June 23, 2015
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

v.                                                   No. 14-4126
                                         (D.C. No. 2:13-CR-00602-DN-DBP-1)
ROBERTO MIRAMONTES                                     (D. Utah)
ROMAN,

       Defendant - Appellant.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                 _________________________________

      Mr. Roberto Roman was found guilty on state charges of possession

of a dangerous weapon by a restricted person and tampering with evidence;

he was acquitted on an additional charge of aggravated murder. He was

later charged in federal court on 11 counts growing out of the same events.

Mr. Roman argued that the federal prosecution violated the Double
*
      The parties do not request oral argument, and the Court has
determined that oral argument would not materially aid our consideration
of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Thus, we
have decided the appeal based on the briefs.

     Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
Jeopardy Clause. The federal district court rejected this argument, and he

renews the argument on appeal.

      We must decide: Does the Double Jeopardy Clause prevent federal

authorities from prosecuting individuals for federal crimes after state

prosecutions for state crimes? We conclude that the dual prosecutions

would not violate the Double Jeopardy Clause because our precedent treats

federal and state prosecutorial entities as independent sovereigns.

I.    Standard of Review

      In reviewing the district court’s ruling, we engage in de novo review.

United States v. Barrett, 496 F.3d 1079, 1117 (10th Cir. 2007).

II.   Double Jeopardy

      The Double Jeopardy Clause provides that no person should “be

twice put in jeopardy” for the same offense. U.S. CONST. Amend. V. In

applying this clause, the Supreme Court has recognized the “dual

sovereignty doctrine,” which provides that two crimes are committed when

a defendant commits a single act violating the laws of separate sovereigns.

Heath v. Alabama, 474 U.S. 82, 88 (1985) (quoting United States v. Lanza,

260 U.S. 377, 382 (1922)). Under this doctrine, prosecution of Mr. Roman

by two separate sovereignties did not violate the Double Jeopardy Clause.




                                      2
      Mr. Roman asks us to overrule these Supreme Court precedents. We

cannot do that. See United States v. Barrett, 496 F.3d 1079, 1119 (10th

Cir. 2007) (“To the extent [the defendant] questions the continued viability

of the dual sovereignty doctrine . . . this court is bound to follow [United

States v. Lanza, 260 U.S. 377 (1922)] . . . until such time as the Supreme

Court overrules it.”).

      Under the Supreme Court’s dual sovereignty doctrine, the federal

prosecution did not violate the Double Jeopardy Clause. Thus, we affirm.


                                    Entered for the Court




                                    Robert E. Bacharach
                                    Circuit Judge




                                      3